 


 HR 1472 ENR: To rename the Homestead National Monument of America near Beatrice, Nebraska, as the Homestead National Historical Park.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 1472 
 
AN ACT 
To rename the Homestead National Monument of America near Beatrice, Nebraska, as the Homestead National Historical Park. 
 
 
1.Homestead National Historical Park 
(a)In GeneralThe first section of the Act of March 19, 1936 (16 U.S.C. 450u), is amended by striking designated and all that follows through the end and inserting designated the Homestead National Historical Park..  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the unit of the National Park System known as The Homestead National Monument of America shall be considered to be a reference to the Homestead National Historical Park.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
